Citation Nr: 0524572	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the Providence, Rhode Island Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of this hearing 
is of record.

(Parenthetically, the Board notes that in 1970, 1972 and 
1977, claims of service connection for skin disability were 
ultimately disallowed by the RO because of the veteran's 
failure to cooperate and report for a physical examination.  
The veteran was notified of the disallowances in September 
1970, August 1972 and February 1977 letters.  Under 38 C.F.R. 
§ 3.158, where the veteran fails without adequate reason to 
respond to an order to report for a VA examination within one 
year after the date of the request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Therefore, because the veteran failed to report 
for 1970, 1972 and 1977 VA examinations, his previous claims 
should be construed as abandoned claims.  Consequently, the 
veteran's 1999 claim of service connection for skin 
disability is a new claim.  See 38 C.F.R. § 3.158.)


REMAND

In a VA Form 21-526 received by the RO in September 1976, the 
veteran indicated that he had been treated for skin 
disability at the Boston VA outpatient clinic on Court Street 
in 1970.  Although the RO requested these records in 
September 1976, it does not appear as though a response was 
ever received from the Court Street outpatient clinic.  
Furthermore, the veteran testified during a June 2005 
videoconference hearing that he had been seen for complaints 
related to skin problems at the Brockton, Massachusetts VA 
Medical Center (VAMC) since 1970.  While VA psychiatric 
treatment records dated from 1999 to 2001 are of record, 
there is no indication that the RO requested copies of all 
the veteran's pertinent treatment records.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any medical records, not already of 
record, including relevant treatment 
records from the Boston VA outpatient 
clinic on Court Street and the Brockton 
VAMC.

2.  If the RO or AMC is unable to obtain 
any pertinent evidence identified by the 
veteran or his representative, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should then 
undertake any other indicated 
development, to include ordering 
examinations and/or obtaining relevant 
medical opinions, if the medical evidence 
of record is not sufficient to decide the 
claim.

4.  Thereafter, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for skin disability.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

